On February 3,2004, the defendant was sentenced to Twenty (20) years in the Montana State Prison, with no time suspended, for violation of the conditions of a deferred sentence, for the offense of Burglary, a felony.
On November 14, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mary Zemyan. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to Ten (10) years in the Montana State Prison, with credit for jail and prison time served, with the conditions to remain as imposed in the February 3, 2004 Judgment.
DATED this 5th day of December, 2005.
Hon. Ted L. Mizner District Court Judge